Mr. Justice Shauswood
delivered the opinion of the court,
The appellant held an assignment for valuable consideration of the note and judgment against Mosteller, which was prior in time to the assignment to Christman, and therefore better in right, unless Christman could show a superior equity. As against a subsequent purchaser for valuable consideration without notice, Pratt’s neglect to have the judgment marked on the record to his *382use, would have postponed him under the case of Fisher v. Knox, 1 Harris 622; Gaullagher v. Caldwell, 10 Id. 300; Campbell’s Appeal, 5 Casey 402. Nor would the fact of the non-production and delivery of the note by the assignor at the time of the second assignment, avail to show notice of the prior assignment: Bury v. Hartman, 4 S. & R. 175; Fraley’s Appeal, 26 P. F. Smith 42. But was Christman a sufficient purchaser for ¡yalue ? He took his assignment as mere collateral security for a prior indebtedness. According to the well-established doctrine of this court that did not invest him with the rights or equity of a purchaser for value: Ashton’s Appeal, 23 P. F. Smith 162, and cases there cited. It is supposed, however, by the auditor and the learned court below, that the fact that when the assignment was made to Christman the assignor offered to confess a judgment in his favor, or to assign him this judgment as collateral, and that he preferred the latter alternative, was a sufficient consideration. “ Christman,” says the auditor, “ was not aware that Pratt held an assignment of the note on which the Mosteller judgment had been entered, until after Strickland (the assignor) had left, and after his personal property had been taken in execution. The auditor is of the opinion that at the time when Christman became aware' that Pratt held an assignment of the note in question, he occupied a different position from that which he did when he took the assignment of the judgment from Strickland.” That may be true; but how did it make his assignment an assignment for value ? It showed, perhaps, that he had made a mistake in not accepting the confession of judgment, and proceeding at once to levy upon Strickland’s personal property. Had he contracted to give time on the debt the case would have been different. His position after the assignment was the same as before. He had given up no right which he then possessed. If a debtor offers to his creditor the choice of one- of two securities as collateral, surely he is not turned into a purchaser for value, by showing that if he had accepted the one which he declined, he could or might have made his money. If it resulted in loss, it was not a loss produced by the assignment, but entirely independent, and cannot therefore enter into the consideration of it.
Decree-reversed, and the balance of the fund in court ordered to be paid to Joseph Pratt. The cost of this appeal to be paid by the appellee.